Banke, Judge,
concurring specially.
While I concur in the court’s decision, I am distressed at the result which we have been compelled to reach under Code Ann. § 92-6912 (5) (B). That is, in demanding strict compliance from the taxpayer in his notice of appeal to this administrative body, we are holding him to a stricter standard than is required of him in a court of law. Code Ann. § 6-809 (b) specifically provides for correction of *326error in the party’s notice of appeal at any time prior to judgment. Code Ann. § 6-809 (d) provides for consideration of the appeal whenever the subject of the appeal is apparent, notwithstanding a failure to specifically define the judgment or error appealed.
I cannot believe that our ruling is an accurate reflection of the legislature’s intent in providing for administrative review of tax assessments. However, after thorough research, I am unable to cite any law on which to support a reversal of the judgment. The net result of this decision is to require every taxpayer who desires to contest the tax assessment against him to seek legal representation in order to protect himself against unintentional loss of his right to appeal.